El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
El fallo condenatorio por el delito de homicidio voluntario dictado contra el apelante en este caso no puede prevalecer. El Informe del Procurador General recoge fielmente, con notable precisión y claridad, los hechos esenciales, según sur-gen de la exposición narrativa certificada por el tribunal de instancia, los cuales demuestran que el apelante actuó en de-fensa propia por lo que no se justifica el veredicto de culpa-*537bilidad en su contra. Transcribimos a continuación la parte del informe que aquí nos concierne para que pueda apreciarse adecuadamente nuestra conclusión:
“Juan Iluminado Ramírez Vélez tenía 36 años de edad, era conocido como ‘un hombre peligroso’ y ‘coragiento’ cuando es-taba borracho, o sea, metido en tragos, un ‘verdugo’. Tenía ré-cord criminal y era un delincuente habitual, era ‘peligroso con un machete en la mano,’ se había tenido que ir de la casa en que lo habían criado, ‘por no coger consejos.’ Una vez picó con un machete y enterró un caballo que lo había tumbado. En otra oca-sión había herido a una ‘mujercita’ que tenía, junto a una que-brada, dándole planazos con un machete. Había estado en la Cár-cel y luego de salir de esta tuvo que ser echado de la finca en la que fue empleado, pues se emborrachaba cuando trabajaba y tenía problemas con los demás empleados, habiéndose peleado luego a los puños con el mismo propietario de la finca, o sea con Eleuterio Barreto González.
Eleuterio Barreto González es un señor de mediana edad, re-sidente en el Barrio Plata de Moca, tenido por un hombre ‘bueno, trabajador, pacífico’, que se dedica ‘a trabajar solamente’, y quien, según los testigos, ‘goza de una conducta intachable’, siendo esta la primera vez que se encontraba ‘envuelto en proble-mas.’
En horas de la mañana, como a eso de las 10:00 a.m. del do-mingo 16 de enero de 1977 Iluminado Ramírez Vélez le pidió prestado un machete a Dionisio Beltrán Rivera. Este se lo negó ‘porque era domingo y no era día de andar por las carreteras con un machete.’ ‘Iluminado se fue y por la tardecita regresó metido en tragos.’ Entre las 6:00 y 7:00 p.m., ambos salieron hacia el negocio de Diómedes González, de donde Dionisio regresó, luego de comprar unos jugos, dejando allí a Iluminado.
Iluminado se fue luego a casa de Susano Ortiz, en el Barrio Voladoras de Moca, a donde llegó ‘ya metido en palos’ como a eso de las 8:80 o las 9:00 de la noche en busca de un machete a mitad de uso que este había quedado de empatarle (ponerle alam-bre en el cabo para que no se hendiese la madera). Susano Ortiz le entregó el machete y le dio $2.00 que Iluminado le había pe-dido ‘para tomarse una botella de ron.’ Poco después, como a eso de las 10:30 o las 11:00 p.m. Iluminado regresó caminando con el machete. Cuando pasó frente a la casa de Pascual Avilés, el *538cual estaba ‘cogiendo fresco’ en la puerta, lo saludó, pidiéndole la bendición y raspando el machete cuatro o cinco veces contra la carretera, le gritó: ‘padrino esta noche yo mato a Teyo’ (Eleu-terio Barreto) o ‘Teyo me mata a mí’: a lo que Pascual Avilés le contestó: ‘hijo, bastantes consejos te he dado y no los has cogido, has lo que quieras.’ Iluminado siguió caminando en dirección al Barrio Plata, de Moca, hasta llegar a la casa de Dionisio Beltrán. Allí dio cantazos en los setos y en la puerta de la casa ordenando que le abrieran. Dionisio Beltrán estaba durmiendo, pero se des-pertó al oir los cantazos y al oir a Iluminado ‘hablando sucio’ le pidió que se fuera, pues esas no eran horas de venirle a molestar, sabiendo que su esposa estaba enferma. Le tiró una hamaca en la cual dormía Iluminado y una frisa. Iluminado las tomó, ca-minó más abajo de su casa, se detuvo y le dijo ‘Viejo maricón, eso lo arreglamos mañana.’
Mientras tanto, Eleuterio Barreto González, (Teyo) quien después de haber regresado de la iglesia se había acostado a dor-mir en su casa, fue despertado por su esposa como a eso de las 11:30 ó 12:00 de la noche. Esta le indicó que a su hijo se le había olvidado mudar la vaca que estaba achicada en el rancho. Eleu-terio Barreto González se levantó se puso unas chancletas, un pantalón corto y una camiseta y salió a mudar la vaca para otro sitio. Cuando iba llegando al lugar vio un bulto que se movía y pensó primero que se trataba de un becerro, pero entonces se dio cuenta de que era alguien que venía hacia él, y le preguntó ‘¿Quién viene?.’ Este se le abalanzó ‘para encima’ tirándole un machetazo mientras le decía ‘aquí llegó tu macho.’ A pesar de que lo había tomado por sorpresa, Eleuterio Barreto González reconoció a Iluminado, su atacante, pues este había trabajado en su finca antes. Este le tiró ocho o diez machetazos y Eleuterio González empezó a recular hacia atrás, pero el que lo atacaba seguía hacia él tirándole tajos con el machete. Cuando Eleuterio tropezó con el talud del camino hizo un disparo al aire para ver si esto detenía al agresor, pero este no hizo caso y siguió encima de él tirándole con el machete. Entonces Eleuterio sacó su revól-ver y le hizo tres disparos corridos a su atacante. Este cayó al piso. El corrió para su casa y luego que se tranquilizó y ‘se le pasó el temblor,’ fue a entregarse al cuartel de la Policía, donde entregó el arma homicida y entregó su licencia para portar y poseer arma.
*539Junto al cadáver de Juan Iluminado Ramírez Vélez, que ya-cía a orillas del pavimento, se encontró una hamaca con soga y un machete.”
No aparece de la exposición narrativa que el Ministerio Público controvirtiera los anteriores hechos ante el tribunal de instancia. No obstante, el Procurador General intenta re-chazar la impugnación del veredicto en apelación arguyendo que carece de los elementos de juicio necesarios para apreciar los detalles contenidos en la declaración del acusado y de los demás testigos pues sólo tiene a su disposición un mero resu-men de la prueba que a su juicio resulta insuficiente e inade-cuado.
El argumento es insostenible. En Pueblo v. Vega Cruz, 105 D.P.R. 1 (1976), puntualizamos la responsabilidad indeclinable del Ministerio Fiscal de velar porque la exposición narrativa refleje fielmente las sustancias de las declaraciones de los testigos y todas las incidencias ocurridas en el juicio. El descargo de esta obligación, tanto por parte del Ministerio Fiscal como por los abogados de los apelantes, es fundamental para que la exposición narrativa logre el propósito de sustituir adecuadamente la transcripción de la prueba en los casos que así lo ameriten y, al igual que ésta, pueda ser de utilidad en la revisión de los errores señalados en el recurso de apelación.
Los elementos de prueba omitidos en la exposición narrativa tienen el mismo efecto adverso que la evidencia voluntariamente suprimida sobre la parte que tiene la obligación de incorporarlos a la exposición. La extensión de esta presunción del derecho probatorio al ámbito de la apelación fortalece la función revisora de este Tribunal y garantiza la eficacia del trámite apelativo.
La exposición narrativa fue preparada con la intervención del Ministerio Fiscal, quien sometió un proyecto de correcciones el cual fue aceptado e incorporado a la exposición finalmente certificada por el tribunal de instancia. Nota-*540mos, además, que la exposición cubre minuciosamente los tes-timonios vertidos en el juicio tal como si fuera una transcrip-ción taquigráfica. El Ministerio Fiscal tuvo la oportunidad de incluir en la misma todos los elementos de prueba desfilada en el juicio que sostuvieran el fallo condenatorio. No puede, por tanto, valerse ahora de su propia omisión.
La única prueba que podemos tomar en consideración es la resumida en la exposición narrativa certificada por el tribunal de instancia y como de esta surge palmariamente que el apelante actuó en defensa propia el veredicto de culpabili-dad no puede prevalecer.

Se dictará sentencia revocando la aquí apelada.